           Case 1:15-cr-00287-JSR Document 342 Filed 09/10/19 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA
                                                    15-CR-287
                                                           I
                                                              (JSR)
             -v-

SEAN STEWART,                                                  I
                                                 DOCUMENT:
        Defendant.                               ELECTRONIC::ALLY FILED
-----------------------------------x
                                                 DOC#: _ __,,,,..,..,.,.......,~-
JED S. RAKOFF, U.S.D.J.                          DATE :-'TLED: I




        With respect to the admissibility of the so-called "silver platter"

evidence, which the Court tentatively ruled inadmissible at this morning's

court conference, see Transcript, Sept. 6, 2019, the Court, as requested

by the Government, has now listened to the "enhanced" recording of the
                                                                I

silver platter statement and surrounding statements, as well as reviewing
                                                                I
again the relevant transcript and case law. While the Court's view is that

the quality of the recording, even in the enhanced vJrsion, presents the

jury with considerable difficulties in determining exactly what was said

and in what context, the Court no longer finds the recording so

incomprehensible as to be excluded on that ground alone.

        Nevertheless, the Court adheres to its earlier view that the

recording should be excluded in its entirety, for es~entially the reasons

stated from the bench at today's conference, see Transcript, Sept. 6,

2019.

        First, for these reasons, the Court finds by a preponderance of the

evidence that Robert Stewart's recounting of the silver pla~ter statement

to Richard Cunniffe was not in furtherance of the conspiracy between

Robert and Sean Stewart.


                                          1
           Case 1:15-cr-00287-JSR Document 342 Filed 09/10/19 Page 2 of 3


     Second, the Court is not persuaded that the statement was against

Robert Stewart's penal interest for the purposes of fule 804(b) (3). Even

after listening to the enhanced recording, the conceded lack of

discernibility of many portions of the recording detracts from the
                                                           I



Government's burden of showing that this was clearly a statement against

Robert's penal interest. Moreover, the tone of the statements does not

exhibit any indication that Robert, in recounting Sean's words, regarded

them as a statement against Robert's interest.

     Most importantly, the content of the statement ts not self-

inculpatory. Even recognizing that "statements that are on their face

neutral may actually be against the declarant's interest," Williamson v.

United States, 512 U.S. 594, 603 (1994), Robert's statement that "Sean

would always say         I handed you this on a silver platter and you

didn't invest in this" is not self-inculpatory as far as Robert is

concerned. If anything, this statement is a denial of wrongdoing by Robert

in the particular circumstance. The Government's argument is ultimately

not that the silver platter language is itself inculP:atory to Robert, but

that this language is part of a longer exchange between Robert and Richard

Cunniffe in which Robert admits to insider trading in the stock of Kendle

International, Inc. "[T]he most faithful reading of Rule 804(b) (3),"

however, "is that it does not allow admission of non~self-inculp~tory

statements, even if they are made within a broader narrative that is

generally self-inculpatory." Williamson, 512 U.S. at 600-01. For these




                                          2
            Case 1:15-cr-00287-JSR Document 342 Filed 09/10/19 Page 3 of 3
reasons, the Court declines to admit the recording under the hearsay

exception for statements against interest.

     Accordingly, the defense's motion to preclude introduction of the

silver platter recording is granted.

     SO ORDERED

Dated:

     New York, NY
     September    _k,   2019                 JED S. RAKOFF, U.S.D.J.




                                         3
